Mb. Justice Wole
delivered the opinion of the court.
This was a suit brought by Vicenta Negueruela on behalf of her' child Lorenzo to have the latter declared to be the natural acknowledged child of Antonio Somohano. The appellant maintains that there was proof tending to show that Vicenta Negueruela was a virtuous girl living with her aunt at Puerta de Tierra; that Somohano visited her frequently as a lover might; that at his instance she went to live at the hotel of which he was the proprietor; that there he had carnal relations with her in the years 1905 and 1906, and that as the result of these relations the child Lorenzo was born on September 5, 1906. Somohano died on January 20, 1906.
The suit is brought on the theory that Vicenta Negueruela lived in concubinage with Antonio Somohano. The weight of The evidence is strongly against such a theory. There is some evidence tending to show that Somohano and Vicenta Negue-ruela lived together as man and wife, but the preponderance of the evidence shows that Vicenta was employed at the hotel in the capacity of a servant. It is possible that Somohano was the father of her child but the evidence that he lived in concubinage with the mother is of the vaguest kind and is a mixture of hearsay and inference. Some of the. testimony as to the period when her pregnacy was first observed and of the resemblance of the child to the alleged father are entitled to little if any credit. There is also evidence tending to prove that another man was the father of the child. The Supreme Court of Spain has declared in a large number of judgments that the proof of filiation in this class of cases .must be strong and convincing. (Judgment of the Supreme Court of Spain of December 29, 1899.)
Here, the evidence of the plaintiff is not only unconvincing but is extensively contradicted by the witnesses of the defendant; and, hence, there is nothing to take the case out of the *660rule so frequently announced by us, that when there is conflict of testimony over a substantial matter we will not, except in well recognized exceptions, disturb the judgment of the lower court.

Affirmed.

Justices MacLeary and del Toro concurred.
Chief Justice Hernández and Justice Figueras did not sit at the hearing of this case.